State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: February 5, 2015                   518090
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK ex rel. ANTHONY
   VICKERY,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

PATRICK GRIFFIN, as
   Superintendent of Sullivan
   Correctional Facility,
   et al.,
                    Respondents.
________________________________


Calendar Date:   December 2, 2014

Before:   Peters, P.J., Garry, Rose and Clark, JJ.

                             __________


     Anthony Vickery, Fallsburg, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Martin A.
Hotvet of counsel), for respondents.

      James R. Farrell, District Attorney, Monticello (Katy
Schlichtman of counsel).


                             __________


      Appeal from a judgment of the Supreme Court (LaBuda, J.),
entered January 15, 2013 in Sullivan County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 70, without a hearing.

      Petitioner commenced this proceeding for a writ of habeas
corpus alleging various constitutional violations in connection
with his conviction of criminal sexual act in the first degree
                              -2-                  518090

and seeking release from prison. Supreme Court dismissed the
petition without a hearing and petitioner now appeals.

      We affirm. The record establishes that petitioner
previously submitted an identical writ of habeas corpus, which
Supreme Court dismissed on jurisdictional grounds, while also
noting as an alternative ground for dismissal that petitioner's
arguments could have been raised upon a direct appeal from the
judgment of conviction or in a collateral motion, and this Court
affirmed (People ex rel. Vickery v Walsh, 100 AD3d 1116 [2012]).
That prior decision is entitled to res judicata effect (see
People ex rel. Lee v LaPaglia, 251 AD2d 834, 834 [1998], lv
denied 92 NY2d 809 [1998]). Furthermore, even if the issues
raised by petitioner were substantiated, he would not be entitled
to immediate release and, therefore, a writ of habeas corpus
could not be granted (see id.). Accordingly, we find no basis to
disturb the dismissal of petitioner's application.

     Peters, P.J., Garry, Rose and Clark, JJ., concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court